    Case 1:19-cr-10041-JDB Document 132 Filed 12/09/19 Page 1 of 6                            PageID 435



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                                   )
                                                            )
                 Plaintiff,                                 )       CR. NO. 1:19-cr-10041-JDB
                                                            )
vs.                                                         )
                                                            )
BRITNEY PETWAY and                                          )
CHARLES ALSTON,                                             )
                                                            )
                 Defendants.                                )


GOVERNMENT’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SURPLUS
            LANGUAGE FROM THE SUPERSEDING INDICTMENT
______________________________________________________________________

        The United States hereby opposes Defendant Charles Alston’s and Defendant

Britney Petway’s (the “Defendants’”) Motion to Strike Surplus Language from the

Superseding Indictment. The Defendants complain about language previously included

in the first indictment in this matter; yet once again, in their third motion to strike surplus

language, defendants do not provide a sufficient legal basis to support their requested

relief. Accordingly, their motion should be denied.

                                                 BACKGROUND

        On April 15, 2019, Britney Petway and her co-Defendant Charles Alston were

charged by indictment with one count of Conspiracy to Distribute and Dispense Controlled

Substances, in violation of 21 U.S.C. § 846 (Dkt. 3). 1 On May 9, 2018, Defendant Alston

moved to dismiss or strike certain language from the indictment (See Dkt. 58). The Court


1
 The Government incorporates by reference the arguments and background discussed in its Oppositions to
Defendants’ previous motions to strike language from the indictment (Dkt. 64, 78, 106).
                                                        1
    Case 1:19-cr-10041-JDB Document 132 Filed 12/09/19 Page 2 of 6                                 PageID 436



denied Defendant Alston’s motion on June 18, 2019 (Dkt. 70). Defendant Petway also

moved to dismiss or strike certain language from the indictment (Dkt. 63). The Court

denied Defendant Petway’s motion on June 28, 2019 (Dkt. 79). On August 30, 2019,

Defendant Alston filed Motions to Exclude the Term “Pain Management Clinic” in the

Indictment or at Trial (Dkt. 92) and to Strike Surplusage (Dkt. 93). 2 After Defendant

Petway moved to join these motions on, the Court granted her request on September 11,

2019 (Dkt. 104). The Court denied these motions on October 3, 2019 (Dkt. 115).

         On November 18, 2019, Defendants Petway and Alston were charged by

superseding indictment with five substantive counts of unlawful distribution of a controlled

substance, in Counts Two through Six (Dkt. 120). Count One of the Superseding

Indictment charged the same Conspiracy as the first indictment. On November 25, 2019,

Defendant Alston filed the Instant Motion to Strike Surplus Language from the

Superseding Indictment, complaining of Paragraphs 6, 11 and 12 of the Superseding

Indictment (Dkt. 125). Notably, with the exception of Paragraph 6, the disputed

paragraphs in the superseding indictment largely contain the same language as the first

indictment in this matter. 3 On December 2, 2019, Defendant Petway moved to join the

instant motion (Dkt. 127), and the Court granted Petway’s motion to join on December 4,

2019 (Dkt. 129).

                                                 LEGAL STANDARD

         Under Federal Rule of Criminal Procedure 7(c), an indictment “must be a plain,




2
 Defendant Alston also filed a Motion for a Bill of Particulars on this date, which Defendant Petway later joined.
3
 Defendants cite Paragraph 6(c) for certain language now contained in Paragraph 6(d) of the Superseding
Indictment.
                                                          2
 Case 1:19-cr-10041-JDB Document 132 Filed 12/09/19 Page 3 of 6               PageID 437



concise, and definite written statement of the essential facts constituting the offense

charged . . . .” The purpose of this Rule is to provide the defendant with notice of the

charges against him, so that he can properly prepare to defend himself. See United States

v. Hudson, 491 F.3d 590, 592-3 (6th Cir. 2007). Rule 7(d) provides that, “[u]pon the

defendant’s motion, the court may strike surplusage from the indictment or information.”

Fed.R.Crim.P. 7(d).

      Rule 7(d) “is properly invoked when an indictment contains nonessential

allegations that could prejudicially impress the jurors.” United States v. Kemper, 503 F.2d

327, 329 (6th Cir. 1974). “[A] motion to strike surplusage should be granted only if it is

clear that the allegations are not relevant to the charge and are inflammatory and

prejudicial.” United States v. Montgomery, 10 F. Supp. 3d 801, 816 (W.D. Tenn. 2014)

(quoting 1 Charles Alan Wright & Andrew D. Leipold, Federal Practice and Procedure §

128, at 643 (4th ed.2008)). The standard under Rule 7(d) has been “strictly construed

against striking surplusage.” Kemper, 503 F.2d at 329. Moreover, the Sixth Circuit

instructs, “[I]f the language in the indictment is information which the government hopes

to properly prove at trial, it cannot be considered surplusage no matter how prejudicial it

may be (provided, of course, it is legally relevant).” United States v. Moss, 9 F.3d 543,

550 (6th Cir. 1993) (quoting United States v. Thomas, 875 F.2d 559, 562 n. 2 (6th Cir .),

cert. denied, 493 U.S. 867 (1989)).

                                          ARGUMENT

      Defendants, in their third attempt to strike certain language in this case, once again

fail to meet the exacting standard set forth in Rule 7(d). The complained of language is

neither irrelevant nor prejudicial. And Defendants continue to ignore the Sixth Circuit
                                             3
 Case 1:19-cr-10041-JDB Document 132 Filed 12/09/19 Page 4 of 6                PageID 438



instruction that “if the language in the indictment is information which the government

hopes to properly prove at trial, it cannot be considered surplusage no matter how

prejudicial it may be (provided, of course, it is legally relevant).” United States v. Moss, 9

F.3d 543, 550 (6th Cir. 1993).

       Defendants cannot meet their burden under Rule 7(d) with a blanket assertion that

the statements in paragraphs 6, 11, and 12 “are totally irrelevant to the Government’s

proof” (Dkt. 125 at 4). To the contrary, paragraph 6 discusses the DEA classification of

drugs the Defendants are charged with unlawfully distributing, and the risk of addiction

associated with these drugs. Paragraph 11 discusses the well-known risk of prescribing

combinations of opioids and benzodiazepines, which the Defendants are charged with

unlawfully distributing in this case. Paragraph 12 further discusses background related to

prescribing both benzodiazepines and opioids. These paragraphs are directly relevant to

the charges in the indictment – that Petway and Alston distributed opioids (along with

benzodiazepines) outside the scope of professional practice and not for a legitimate

medical purpose.

       Defendants’ claims that patients were not harmed, that the government could have

included additional charges, or that these paragraphs are not elements of the offense

miss the mark. If Petway and Alston disregarded well-known and serious risks associated

with distributing opioids and benzodiazepines, this bears directly on whether these

medical professionals prescribed these controlled substances outside the scope of

professional practice and not for a legitimate medical purpose. Moreover, the government

plans to prove the facts set forth in these disputed paragraphs, and as such, even if

prejudicial, they cannot be considered surplusage. Because this information will be
                                              4
 Case 1:19-cr-10041-JDB Document 132 Filed 12/09/19 Page 5 of 6               PageID 439



proven at trial and is legally relevant, it should not be stricken. See Moss, 9 F.3d at 550.

                                         CONCLUSION

       Defendants have not met their burden to show that any language from the

superseding indictment should be stricken

       WHEREFORE their Motion Should be DENIED.

                                                 Respectfully submitted,



                                                 D. MICHAEL DUNAVANT
                                                 United States Attorney


                                          By:           /s/ Jillian Willis _______
                                                 JILLIAN D. WILLIS
                                                 Trial Attorneys
                                                 United States Department of Justice
                                                 Criminal Division, Fraud Section




                                             5
 Case 1:19-cr-10041-JDB Document 132 Filed 12/09/19 Page 6 of 6                PageID 440



                              CERTIFICATE OF SERVICE

      I, Jillian Willis, Trial Attorney in the United States Department of Justice, Criminal

Division, hereby certify that a copy of the foregoing pleading was forwarded by electronic

means via the court’s electronic filing system to counsel for the defendant.

      THIS the 9th day of December, 2019.



                                                        /s/ Jillian Willis    _____
                                                JILLIAN D. WILLIS
                                                Trial Attorney
                                                United States Department of Justice
                                                Criminal Division, Fraud Section




                                            6
